Case: 20-10959    Date Filed: 09/03/2020   Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10959
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:11-cr-00270-JB-N-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

NOLAN KENDRICK BOYINGTON,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (September 3, 2020)

Before MARTIN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 20-10959      Date Filed: 09/03/2020   Page: 2 of 9



      Nolan Boyington appeals the district court’s imposition of an 18-month

above-guidelines sentence following the second revocation of his supervised

release. After careful review, we affirm.

                              I.      BACKGROUND

      Boyington completed a term of incarceration in 2017 and began a four-year

term of supervised release. While Boyington was serving his term of supervised

release, his probation officer filed a noncompliance report, alleging that Boyington

had tested positive for and admitted to using methamphetamine, a violation of the

terms of his supervision. The probation officer noted that Boyington had been

warned that any further substance abuse could result in a petition to revoke his

supervision but recommended that, for this violation, the district court continue

supervised release. The district court agreed.

      Boyington’s probation officer thereafter petitioned to revoke his supervised

release, alleging that Boyington had violated several conditions of supervision by:

(1) again testing positive for and admitting to using methamphetamine; (2) failing

to notify his probation officer of multiple changes in residence, report to the

probation officer as instructed, and comply with drug testing; and (3) being

arrested and charged with possession of drug paraphernalia. Boyington waived his

right to a revocation hearing and admitted to the violations. The district court




                                            2
               Case: 20-10959     Date Filed: 09/03/2020    Page: 3 of 9



revoked Boyington’s supervised release and sentenced him to 4 months’

imprisonment followed by 24 months’ supervised release.

      After Boyington served his carceral sentence, he began his new term of

supervised release. Three weeks later, however, Boyington’s probation officer

filed a noncompliance report alleging that Boyington had tested positive for and

admitted to using marijuana and methamphetamine. The report indicated that the

probation officer had warned Boyington that further violations could result in

revocation of his supervised release. Again, the probation officer recommended

that the district court continue supervision, and again the district court agreed.

      Boyington continued to violate the terms of his supervised release. Thus, his

probation officer filed a second petition to revoke supervision, alleging that

Boyington had violated several conditions of his supervision by: (1) failing to

contact a treatment provider after receiving an assessment suggesting he would

benefit from substance abuse counseling; (2) failing to submit two monthly reports

or to report to the probation officer as directed on two occasions; (3) associating

with a person who had been convicted of a felony; (4) failing to report to the

probation officer that he had been questioned by law enforcement on two

occasions; (5) using methamphetamine after the noncompliance report; and (6)

changing his residence without first notifying the probation officer. Boyington

again waived his right to a revocation hearing and admitted to the alleged


                                           3
               Case: 20-10959     Date Filed: 09/03/2020   Page: 4 of 9



violations. The district court found that he had violated the terms of his

supervision and revoked his supervised release.

      The probation officer recommended a sentence upon revocation of 18

months’ imprisonment followed by 12 months’ supervised release. This was an

eight-month upward variance from the top of the guidelines range the probation

officer had calculated, 4 to 10 months’ imprisonment, see U.S.S.G.

§§ 7B1.1(a)(3)(B), 7B1.4(a), but below the statutory maximum of 36 months’

imprisonment. At a sentencing hearing the government agreed with the probation

officer’s recommendation, citing the need for deterrence and noting Boyington’s

past revocation and the numerous violations of his terms of supervision, both

technical and relating to drug abuse.

      Boyington offered testimony of his mother and aunt in mitigation. Both

testified that Boyington was addicted to drugs, needed help, and recognized his

need for help. His mother told the district court that she had located a residential

rehabilitation facility that would take Boyington for 18 months. She told the court

that sending Boyington to prison would not help his drug addiction because he had

access to drugs in prison. Boyington spoke on his own behalf, apologizing to the

probation officer and his family and acknowledging that he needed help for his

addiction. Defense counsel argued against an upward variance, contending that

Boyington’s guidelines range accounted for his drug problems and recidivism and


                                          4
                   Case: 20-10959        Date Filed: 09/03/2020       Page: 5 of 9



asserting that a rehabilitation program would be more effective than prison.

Counsel further noted Boyington’s positive attitude and desire to receive drug

treatment, as well as the fact that he was father to a 16-year-old and expecting a

baby soon.

       The district court acknowledged that Boyington had come before the court

twice. The court explained that it had previously sentenced Boyington “in a

generous manner,” but that Boyington began using drugs “immediately on

release.” Doc. 251 at 14–15.1 And, the court explained, Boyington failed

altogether to participate in his supervision. The court agreed with defense counsel

that in promulgating the Sentencing Guidelines the United States Sentencing

Commission generally accounted for drug abuse and recidivism but stated that the

Guidelines were not “designed for the situation that we find ourselves in right

here.” Id. at 15. The court therefore imposed a sentence of 18 months of

imprisonment, followed by 12 months of supervised release.2 Defense counsel

objected to the variance.

       This is Boyington’s appeal.



       1
           “Doc.” numbers refer to the district court’s docket entries.
       2
         The district court ordered that the first six months of Boyington’s supervised release be
served in home confinement. Boyington’s Statement of the Issues in his appellate brief identifies
the six-month term as substantively unreasonable. But he advances no substantive argument on
that point. Since Boyington has failed to meaningfully argue that his six-month term of home
confinement is unreasonable, we do not address it further.

                                                   5
                 Case: 20-10959    Date Filed: 09/03/2020   Page: 6 of 9



                         II.      STANDARD OF REVIEW

      Upon revocation of supervised release, a district court must impose a

sentence that is substantively reasonable. United States v. Gonzalez, 550 F.3d

1319, 1323 (11th Cir. 2008); United States v. Sweeting, 437 F.3d 1105, 1106–07

(11th Cir. 2006). We review the reasonableness of a sentence under a deferential

abuse of discretion standard, considering the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S.

38, 51 (2007).

      Under § 3553(a), the district court is required to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes” of

§ 3553(a)(2)—the need to reflect the seriousness of the offense; promote respect

for the law; provide just punishment; deter criminal conduct; protect the public

from the defendant’s future criminal conduct; and effectively provide the

defendant with educational or vocational training, medical care, or other

correctional treatment. 18 U.S.C. § 3553(a)(2). The court must also consider the

nature and circumstances of the offense; the history and characteristics of the

defendant; the kinds of sentences available; the applicable guideline range, the

pertinent policy statements of the Sentencing Commission; the need to avoid

unwarranted sentencing disparities; and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)-(7).


                                           6
               Case: 20-10959     Date Filed: 09/03/2020   Page: 7 of 9



      The party challenging a sentence bears the burden of proving the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). A

district court imposes a substantively unreasonable sentence when it fails to afford

consideration to relevant factors that were due significant weight, gives significant

weight to an improper or irrelevant factor, or commits a clear error of judgment in

considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). Generally, the weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court. United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). A district court commits

a clear error of judgment when it “considers the proper factors but balances them

unreasonably” and imposes a sentence that “does not achieve the purposes of

sentencing as stated in § 3553(a).” Irey, 612 F.3d at 1189 (internal quotation

marks omitted).

      When a sentencing court varies above the advisory guideline range, it must

support that decision with a justification that is “‘sufficiently compelling to support

the degree of the variance.’” Id. at 1186 (quoting Gall, 552 U.S. at 50). “The

district court may consider facts that were taken into account when formulating the

guideline range for the sake of a variance.” United States v. Dougherty, 754 F.3d

1353, 1362 (11th Cir. 2014). We do not assume a sentence outside the guideline

range is unreasonable and must give due deference to the district court’s decision


                                           7
               Case: 20-10959     Date Filed: 09/03/2020    Page: 8 of 9



that the extent of the variance is justified by the § 3553(a) factors. Irey, 612 F.3d

at 1187. That a sentence falls well below the statutory maximum is an indication

of reasonableness. United States v. Croteau, 819 F.3d 1293, 1310 (11th Cir.

2016).

                                III.   DISCUSSION

      On appeal, Boyington argues that the district court erred by varying upward

from his guideline range based on its conclusion that his circumstances were of a

kind that the Guidelines did not contemplate. We disagree.

      The record reflects that the district court properly considered the 18 U.S.C.

§ 3553(a) factors in imposing a sentence eight months above the top of the

advisory guideline range. Williams, 526 F.3d at 1322. The court considered

Boyington’s drug addiction, the numerous violations of his conditions of

supervision, and the failure of a previous, more lenient sentence to deter

misconduct, factors that together support the degree of the variance. Irey, 612 F.3d

at 1186. Although the district court acknowledged that the Guidelines’ revocation

provisions account for some of these factors, see U.S.S.G. Ch. 7, Pt. A, comment.

n.3(b) (directing sentencing courts to consider the defendant’s breach of trust,

criminal history, and underlying violation), the court was entitled to also consider

the factors when determining an appropriate sentence under § 3553(a). See

Dougherty, 754 F.3d at 1362. The 18-month sentence also falls well below the 36-


                                           8
                Case: 20-10959     Date Filed: 09/03/2020   Page: 9 of 9



month statutory maximum, one indicator of reasonableness. Croteau, 819 F.3d at

1310.

        Considering the totality of the circumstances, we cannot say that the district

court abused its discretion in imposing an eight-month upward variance in this

case. See Gall, 552 U.S. at 51. We therefore affirm.

        AFFIRMED.




                                           9